DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges receipt of the amendment filed on February 28, 2022.
Claims 3 and 14 have been cancelled, new claims 21 and 22 have been added.
Claims 1, 2, 4-13 and 15-22 are pending.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Pierre C. Van Rysselberghe on May 12, 2022.
The application has been amended as follows: 
In claim 16, line 7, the after the words “ring gear” the following has been inserted --, wherein the ring gear is driven by one or more virtual elliptical drives--.
Claim 17 has been cancelled.
In claim 18, line 1, the number “17” has been changed to --16--.
In claim 19, line 1, the number “17” has been changed to --16--.
In claim 20, line 1, the number “17” has been changed to --16--.
Response to Arguments
Applicant’s arguments, see pages 6-9, filed February 28, 2022, with respect to claims 1, 2, 4-13 and 15-22 have been fully considered and are persuasive.  The rejection of November 26, 2021 has been withdrawn. 
Allowable Subject Matter
Claims 1, 2, 4-13, 15, 16 and 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate or render obvious a variable speed transmission system having a planetary gear set having a ring gear and a sun gear, a braking device engaging the ring gear, and a controller configured to alter the rotational speed of the ring gear by adjusting the braking device, wherein the braking device includes a virtual elliptical drive and a positive engagement brake, the positive engagement brake preventing rotation of the ring gear when engaqed and the remaining structure of claim 1.
The prior art does not anticipate or render obvious a rotorcraft, having a first transmission assembly including a planetary gear set, a first virtual elliptical drive engaging teeth on an outer circumferential side of the planetary ring structure, and configured to adjust a rotational speed of the planetary ring structure, wherein the engine and first transmission assembly are configured to drive an aft propulsor and the remaining structure of claim 10.
The prior art does not anticipate or render obvious a method of varying speed of a planetary gear system having the steps of driving planet gears to orbit a sun gear in a first rotational direction, the planet gears engaging a stationary ring gear, and varying the orbital speed of the planet gears by driving the ring gear in a second rotational direction, opposite from the first rotational direction, engaging a brake to mechanically
lock the ring gear, wherein the ring gear is driven by one or more virtual elliptical drives as recited as a whole together in claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Publication No. 2008/0223640 to Clauson teaches varying the ratio of a planetary gear set, but lacks a teaching of a virtual elliptical drive.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN HOLMES/Primary Examiner, Art Unit 3655